Rehearing denied June 5, 1928.                   ON PETITION FOR REHEARING.                          (267 P. 812.)
Defendants' petition for rehearing complains particularly because the more valuable tract of property was awarded to Anna Gibbs, who is not nominally a party to this suit. It does appear, however, from the record made here by defendants themselves, which is conceded by plaintiff, that after this suit was started Anna Gibbs became the purchaser of the tract of land awarded to her. That fact is in no way questioned in the petition for rehearing. The original opinion cites authority for the rule that as such purchaser pending the litigation she had the right to have the case conducted to termination for her benefit without substitution. There is no good reason advanced why the decree cannot directly award to her the property which she admittedly owns under the decision *Page 515 
instead of circuitously remanding the case with directions to have her substituted and then a decree rendered. The issues were not changed by her purchase of the property. She stepped into the shoes of her grantor. Defendants were in nowise injured by the purchase nor are they affected to any extent by the decree awarding the property to the real party in interest — the legal owner thereof. Defendants have no cause for complaint.
We are not concerned about the other action begun upon the advice of an attorney who is a stranger to this record. It appears from the record that the plaintiff Metzger, who was substituted for the original plaintiff David Weaver, was deceived and misled when he verified the complaint. That action can be disposed of in the light of the decision in the instant case. That case is not here for this court to act upon.
There is no merit in the other contentions advanced in the petition for rehearing.
The original opinion is adhered to.
REHEARING DENIED.
RAND, C.J., and McBRIDE and ROSSMAN, JJ., concur.